Citation Nr: 0605726
Decision Date: 12/08/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-36 573	)	DATE DEC 08 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to July 2, 1994 for the award of a 100 percent rating for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

 
INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from December 1966 to July 1969.

In a January 1998 rating decision the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  The veteran thereafter indicated disagreement with that decision.

In May 2001, the veteran, through his attorney, filed a petition for extraordinary relief, in the nature of a writ of mandamus, in the United States Court of Appeals for Veterans Claims (the Court), in essence requesting the Court to require the RO to process the veterans appeal.  In October 2001, representatives of the veteran and the Secretary of VA filed a Joint Motion to Dismiss the Appeal.  The parties concurrently filed a stipulated agreement whereby VA agreed to award service connection for PTSD and assign a 50 percent disability rating therefor, effective July 5, 1990.  VA further agreed to award a temporary total disability rating pursuant to 38 C.F.R. § 4.29 for the period beginning on February 1, 1999 and ending on March 31, 1999, with the 50 percent rating resuming as of April 1, 1999.  The terms of the agreement were effectuated by the RO in a November 2001 rating decision.  

The veteran thereafter indicated disagreement with the initial rating assigned as of July 5, 1990, and with failure of the RO to adjudicate entitlement to temporary total ratings, based on 38 C.F.R. § 4.29, for various periods between September 1995 and January 2001.  In a June 2002 rating decision, the RO granted a 100 percent rating for PTSD, nominally effective as of July 4, 1994; however, careful reading of the decision makes it clear that the effective date intended by the RO was July 2, 1994.  [The Board notes that the question of whether the effective date that the RO intended to assign was July 2, 1994 rather than July 4, 1994 is of no practical consequence to the veteran inasmuch as, by regulation, payment began on the first day of the calendar month following the month in which the award became effective; that is, payment began on August 1, 1994 for any award made effective on any day in July 1994.  See 38 C.F.R. § 3.31.]  

The veteran subsequently perfected his appeal of his claim for the award of an earlier effective date for a 100 percent rating for PTSD by submitting a substantive appeal in December 2003, following receipt of a Statement of the Case.  In a June 2005 decision, the Board, in pertinent part, remanded this claim to the RO.  The case is again before the Board for appellate review.

Issues not on appeal

In its June 2005 decision, the Board denied the veterans claim of entitlement to VA compensation at the 2001 rate for an award of a 100 percent rating for PTSD in retroactive monthly payments effective from July 2004.  That issue, accordingly, is no longer before the Board. 

In addition, in the course of this appeal, the veteran, through his representative, has raised the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to July 2, 1994 (see, e.g., substantive appeal dated December 9, 2003).  This issue has not been developed for appellate consideration, and is therefore referred to the RO for action as warranted.

The Board observes that the issue of the veterans entitlement to TDIU prior to July 1994 is not inextricably intertwined with the issue of entitlement the assignment of a 100 percent schedular rating for PTSD prior to that date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].  It is true that an award of an earlier effective date for the 100 percent disability rating for PTSD would render at least a part of the TDIU claim moot.  See VAOPGCPREC 6-99 and Green v. West, 11 Vet. App. 472, 476 (1994).  However, as discussed below the earlier effective claim for a 100 percent rating is being denied by the Board in this decision.  

The reverse is not true: that is, the outcome of the issue currently on appeal, entitlement to an earlier effective date for a 100 percent disability rating for PTSD, is not dependent on any potential outcome of the TDIU claim.  See VAOPGCPREC 9-99,  14. 

Finally, the award of a 100 percent schedular rating for PTSD as of July 2, 1994 renders irrelevant claims by the veteran, not developed for appellate review, of entitlement to temporary total ratings for various periods subsequent to July 1994.


FINDINGS OF FACT

1.  Prior to July 2, 1994, the veteran was not demonstrably unable to obtain or retain employment, was virtually isolated in the community, or was experiencing totally incapacitating psychoneurotic symptoms as a result of PTSD.

2.  Between July 5, 1990 and July 1, 1994, the veterans PTSD was productive of severe impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent, but no greater than 70 percent, disability rating for service-connected PTSD prior to July 2, 1994 have been met. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the currently assigned July 2, 1994 for the award of a 100 percent rating for service-connected PTSD.  His contentions are addressed below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA eliminated the former statutory requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. Regulations implementing the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, which are not applicable here, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) [reasonable doubt to be resolved in veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.  The Board observes that the veteran was informed in the June 2002 rating decision, and in the September 2003 statement of the case, of the relevant law and regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist him in the development of his claim in a letter dated in June 2005, whereby the veteran was advised of the provisions relating to the VCAA, to include advising him of the need to provide evidence pertinent to his claim.  While this letter erroneously characterized the issue on appeal as one requiring the submission of new and material evidence, the veteran was clearly aware, as demonstrated by the argument submitted on his behalf by his representative, of the nature of the evidence that would show entitlement to a higher rating.  In addition, the Board notes that the veteran, in the June 2005 letter, was advised that VA would obtain relevant records from any federal agency, to include records from the military, from VA hospitals (including private facilities where VA authorized treatment) or from the Social Security Administration.  He was also informed that, on his behalf, VA would make reasonable efforts to obtain relevant records not held by a federal agency, to include records from state or local governments, private doctors and hospitals, or current or former employers.  He was specifically advised in this letter that, if the evidence is not in his possession, he was to give VA enough information about those records so that VA could request them from the person or agency that has them, and that [i]t is your responsibility to make sure we receive all requested records that are not in the possession of a Federal department or agency.  (Emphasis in original.)  In the October 2003 statement of the case, he was furnished with the provisions of 38 C.F.R. § 3.159, to include those of 38 C.F.R. § 3.159(b), by which he was notified that VA will also request that the claimant provide any evidence in the claimants possession that pertains to the claim.   

In short, the record indicates that the veteran received appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, and crucially, the record is clear that the veteran, through his attorney, is amply aware of the requirements of the VCAA, as is evident from the attorneys argument as set forth in the Notice of Disagreement furnished in December 2001.  Interestingly, while the veterans attorney requested that this claim be remanded for issuance of VCAA notice (thus further evidencing awareness of the requirements of the VCAA), no additional evidence was received following the mailing of the June 2005 VCAA letter.  In particular, the veteran and his attorney have not indicated any concerns with respect to the June 2005 VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence includes private medical records compiled during the period at issue, along with the transcript of a Board hearing held in February 1993 and a RO hearing held in March 1992.  The veteran and his representative have not identified any outstanding evidence.

The Board, in that regard, acknowledges the request of the veterans representative that VA obtain a retrospective medical opinion to ascertain the severity of the veterans PTSD since July 5, 1990.  The Board has declined to do so, for the reasons set forth in its June 2005 decision.  The Board at that time pointed out that the Court has held that VAs duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support the claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992 [emphasis as in original]; see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  The veteran at that time was advised that, while the case was in remand status, he was free to supplement the record himself by obtaining such medical opinion.  No such opinion was thereafter submitted.  See 38 U.S.C.A. § 5107(a) [it is a claimants responsibility to support a claim for VA benefits].  The Board believes that the evidence of record, discussed below, is adequate and that another examination is not necessary.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the services of an attorney, was provided with ample opportunity to submit evidence and argument in support of his claim, He did not chose to present testimony either before the RO or before the Board.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Pertinent law and regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.


Diagnostic criteria for PTSD

For the period at issue (July 5, 1990 through July 2, 1994), the criteria for rating service-connected PTSD were as follows:

100%	The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

70%	Ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

50%	Ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

					38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

The Court has held, with regard to the application of 38 C.F.R. § 4.132, that satisfaction of any one of the three criteria enumerated in that provision with regard to the award of a 100 percent rating provides a sufficient basis for such an award; that is, not all three criteria need be met.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994 [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met].   

Factual background

The veteran filed a claim for service connection for PTSD that was received by VA on July 5, 1990.

The report of a September 1990 VA PTSD assessment shows complaints by the veteran of depression, low energy level, poor concentration, and an inability to cope with stress at work and at home.  He had intense distress in situations that reminded him of wartime traumatic events, and was distrustful of, and alienated from, other people.  He reported mild sleep disturbance, irritability, and being very cautious.

A February 1992 Vet Center statement notes was currently unemployed due in part to his inability to sustain gainful employment and further impeded by a foot injury.  He experienced intrusive thoughts, had difficulties with intimate relationships, tended to alienate himself, and was moderately depressed.  A March 1992 statement from a private social worker notes that, during periods in which the veteran was affected by certain stimuli, his ability to cope was vastly reduced, experiencing depression and severe anxiety for which he required medication.  His sleep, concentration, and general functioning were disturbed.  It was noted that during the winter of 1991 potential hospitalization due to a risk of suicide was averted.  The transcript of a February 1993 personal hearing before a Member of the Board shows that the veteran reported experiencing nightmares.

The report of VA hospitalization from September 1995 to October 1995 shows that [t]wo years ago, the patient sustained a herniated disc in a work-related accident and has been disabled since.  A report of VA hospitalization from November 1997 to January 1998 indicates that the veteran had been employed as a quality control engineer for an engineering firm from March 1994 to September 1994, and that he quit due to pressure from the job and medical problem (herniated disc).  

An April 1998 decision of the Social Security Administration shows that the veteran was considered disabled as of July 2, 1994.  An accompanying copy of a VA Application for Increased Compensation Based on Unemployability shows that the veteran indicated that he had last worked in 1994, and that he had been employed until 8/94; he indicated neither Yes nor No as to whether he left his last job/self-employment because of his disability.   

In a May 1998 statement, the veteran reported that he had been disabled and unable to work since July 2, 1994.

In October 2001, the veteran, through his representative, and VA entered into a stipulated agreement (identified as such) wherein the parties in pertinent part agreed as follows:

1.  The Respondent agrees to award service connection and assign a 50% rating, effective July 5, 1990, under 38 C.F.R. § 4.130, Diagnostic Code 9411, for Petitioners [PTSD].

2.  Respondent further agrees to award Petitioner a temporary total disability rating (100%), pursuant to 38 C.F.R. § 4.29, for the period beginning February 1, 1999 through March 31, 1999.  Effective April 1, 1999 Petitioners disability rating for PTSD shall return to 50% and remain so through the date of this Agreement.  Nothing in this Agreement shall prohibit Petitioner from exercising his appellate rights and challenging the assigned rating by the filing of a timely Notice of Disagreement.
 

The subsequent procedural history of this issue is set forth in the Introduction.

Analysis

The veteran has been assigned a 100 percent disability rating for his service-connected PTSD effective July 2, 1994.  A 50 percent rating was assigned as of the date of service connection, July 5, 1990.  The veteran through counsel has asked for the assignment of an earlier effective date for the 100 percent rating. 

Preliminary matters

Initially, the Board must discuss the implications of the stipulated agreement entered into by both VA and the veteran, through his representative, in October 2001.  By this agreement, the veteran has agreed that the effective date for the grant of service connection for PTSD, as opposed to the effective date for the award of any particular disability rating, is July 5, 1990; that is stipulated as the date that entitlement to service connection began.  In addition, the agreement in particular stipulates that the agreement does not prohibit the veteran from challenging the assigned rating; by specifically identifying one appellate right that may be exercised, the agreement by inference prohibits the exercise of any other appellate right not specifically enumerated.  The stipulated agreement accordingly allows the veteran to challenge the assignment of the level of disability awarded, but does not permit a challenge to the assignment of the date established as the date entitlement to service connection arose.  

The veteran has not challenged the assignment of July 5, 1990 as the effective date for the award of service connection for PTSD, nor could he under the terms of the stipulated agreement.  The question before the Board, accordingly, is whether the evidence dated between July 5, 1990 and July 2, 1994 demonstrates that the veteran was entitled to a 100 percent disability rating at any time prior to July 2, 1994.  
By implication, there is raised the matter of whether, if a 100 percent rating cannot be assigned for all or part of the period in question, a 70 percent rating should be awarded.  See AB v. Brown, 6 Vet. App. 35 [on claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded].  

Discussion

The veterans attorney in essence has limited his contentions as to the basis for an earlier effective date for the 100 percent rating to the third element set forth in the diagnostic criteria, whether the veteran is demonstrably unable to obtain or retain employment.

With specific regard to the question of whether the veterans service-connected PTSD was of such severity, at any time between July 5, 1990 and July 1, 1994, as to render him unemployable, the Board notes that, while it was noted in February 1992 that he was currently unemployed, that status was attributed at that time in part to a foot injury; there is no evidence demonstrating that the veteran was unemployed solely due to his service-connected PTSD.  Such evidence would consist of findings rendered as a consequence of competent medical analysis of the veterans situation.  Significantly, there is no such evidence.  The February 1992 private medical statement discussed above contains no such conclusion, nor does the March 1992 private medical statement.  The September 1990 VA medical assessment, while noting the various problems that were attributable to PTSD, and the severity thereof, does not show that he was found to be unemployable as a result thereof.

The Board finds significant the fact that medical records dated subsequent to July 1994, when the veteran was last employed, show that the veterans unemployment was attributed by him primarily to the effects of a back injury; again, there is no evidence that shows that his PTSD, prior to July 2, 1994, in and of itself rendered him unemployable.

The Board notes that the veterans attorney has alleged that, after May 1992, there is no evidence of record of employment until October 1993, which supports the reasonable inference that the claimant was not able to obtain and maintain employment from May 1992.  The Board does not find any such inference to be reasonable.  The mere fact that there is an apparent gap in the records does not lead to a conclusion that such a gap represents unemployment; in any event, such a gap, in and of itself, does not lead to a conclusion that any such unemployment was due solely to service-connected PTSD.  

In short, for reasons expressed immediately above, the Board does not believe the final criteria for a 100 percent rating was met at any time during the period under consideration.  The veteran was in fact employed for some of this tome, and the objective medical evidence indicates that when he was not employed, PTSD was not identified as a cause.

The veterans attorney has limited his argument with regard to a 100 percent schedular rating, to the criterion requiring the veteran to be demonstrably unable to obtain or retain employment, thereby in essence conceding that any inquiry into whether either of the other two criteria for a 100 percent schedular rating would be pointless.  However, for the sake of completeness the Board notes that a review of the medical evidence does not demonstrate that either of those two criteria are satisfied.  Those criteria, to reiterate, are virtual isolation in the community, and totally incapacitating symptoms bordering on the gross repudiation of reality.  

The report of the September 1990 VA assessment shows that, although the veteran reported an inability to cope with stress at work and at home, and that he felt alienated from, and distrustful of, other people, it does not show that he avoided all outside contact, with either work, family, or other people, to such an extent that he was isolated from all social interaction as to be virtually isolated in his community.  In fact, it noted that, when in public places he tried to sit away from other people; if he was in fact virtually isolated, it would be unlikely that he would have even ventured out into public places.  Likewise, the February 1992 statement shows that he tended to alienate himself and had difficulty with intimate relationships, but does not show that he avoided virtually all interaction with others, while the March 1992 statement, although referencing a lifestyle that included isolation from people and an inability to develop long-term, satisfying relationships, does not show that there was avoidance of all interaction with others and total absence of socialization that would be characterized as constituting virtual isolation from his community.

With regard to the third criterion under 38 C.F.R. § 4.132, the medical evidence does not demonstrate that the veterans PTSD, during the period in question, was productive of totally incapacitating symptoms bordering on the gross repudiation of reality.  While the medical records compiled in 1990 and 1992 indicate the presence of PTSD symptoms, they reflect the manifestation of such symptoms as depression, nightmares, intrusive thoughts, alienation, and impaired concentration.  They do not show that the veteran at any time that the veterans symptoms were totally incapacitating due to a gross repudiation of reality, or that there was a profound retreat from mature behavior.  Significantly, the evidence indicates that during the period in question the veteran was apparently hospitalized on only one occasion.  
A gross repudiation of reality or a profound retreat from mature behavior, such as that contemplated by a 100 percent disability rating, is simply not reflected in the medical evidence, and the veteran himself does not appear to contend that his psychiatric pathology approached that level.

The veterans attorney, in the notice of disagreement dated in April 2003 and in the substantive appeal dated in December 2003, essentially argues, in support of the veterans position, that the provisions of 38 C.F.R. § 3.156(c) are for application in this matter.   The attorney references 38 C.F.R. § 3.156(c) as a basis for the award of a 100 percent schedular rating as of the date of his original claim, July 5, 1990, alleging that this provision is applicable in view of the fact that the veteran prevailed in his claim for service connection by submitting new and material evidence.  

The Board finds that the attorneys reliance on 38 C.F.R. § 3.156(c) is misplaced.  That provision pertains to the reconsideration of a decision following receipt of new and material evidence in the form of a supplemental report from the service department, specifically referring to official service department records which presumably have been misplaced and have now been located.  There is no
indication in the record that the veterans service records were ever misplaced.
In any event, whether any service medical records were at any time misplaced is crucial to the outcome of this case, inasmuch as even if 38 C.F.R. § 3.156(c) applies, it clearly stipulates that [t]he retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive rating will be assigned accordingly.  (Emphasis added.)  

The veteran completed military service in 1969, more than 20 years prior to the date that service connection for PTSD was assigned.  There is no indication that any records compiled during the veterans period of service have any bearing as to the matter now under consideration, the severity of the disability during the period from July 1990 to July 1994, more than two decades after service ended.  Indeed, the service medical records which are in the file (evidently since at least 1971) are devoid of any references to any in-service psychiatric problems [nervous indigestion before service was noted in connection with the December 1966 enlistment physical examination].  

Thus, 38 C.F.R. § 3.156(c) does not avail the veteran.  Pursuant to that section, the Boards decision is based upon the medical evidence in the file, principally the contemporaneous medical records.  There is nothing in the file which suggests that the level of the veterans disability approached that which would allow for the assignment of a 100 percent rating at ant time during the period in question.

Perhaps realizing the weakness of his position, the veterans attorney requested a 
retrospective medical opinion.  That contention has been addressed in the Boards  June 2005 decision, as well as in the VCAA discussion above.  The Board reiterates that the veteran and the attorney have been accorded ample opportunity to obtain such an opinion and file it.  They have not done so.

The medical evidence in this case is discussed above; it must be reiterated that this evidence does not support the award of a rating of 100 percent at any time between July 5, 1990 and July 2, 1994.

In brief, the evidence does not demonstrate that, at any time between July 5, 1990 and July 1, 1994, was the veterans service-connected PTSD of such severity as to warrant assignment of a 100 percent rating prior to July 2, 1994.  

Although not specifically raised by the veteran, the question that must now be addressed is whether at any time during the period in question the veteran could have been awarded a rating greater than 50 percent for his service-connected PTSD, that is whether a 70 percent rating was appropriate.

To reiterate, the medical evidence dated between July 5, 1990 and July 1, 1994 shows that the veterans PTSD symptoms included depression, nightmares, intrusive thoughts, impaired concentration, and the use of medication.  The March 1992 private medical statement indicates that, at times, he experienced severe anxiety, with his ability to cope vastly reduced.  These symptoms indicate that the veterans symptoms were productive of more than considerable impairment; significantly, his anxiety was described as severe.  As significant is the fact, as noted in this statement, that the veterans symptoms required hospitalization due to depression, with another potential hospitalization due to risk of suicide averted.  

Symptoms that are of such a nature as to require hospitalization on one occasion, with another period of hospitalization averted, are, in the opinion of the Board severe in nature, as that term is contemplated in the former schedular criteria.  

The Boards conclusion that the veterans psychiatric disability was severe throughout the period in question is supported by the clinical findings presented in February 1992, wherein it was noted that the veteran had been involved in outpatient counseling, and the report of the September 1990 VA evaluation, wherein it was noted that the veteran was distrustful and alienated, and in fact experienced physical reactions, described as becoming red, breathing heavily, getting tense) to PTSD stimuli.  

The Board accordingly finds that the evidence supports the conclusion that the veterans service-connected PTSD, during the period in question, was productive of severe impairment, and that a 70 percent disability rating during that period is warranted.  
 
Conclusion

For the reasons discussed above the Board finds that the award of an earlier effective date for the 100 percent disability rating for PTSD, prior to July 2, 1994, is not appropriate.  The Board further finds that a 70 percent disability rating may be assigned for the period from July 5, 1990 through July 1994.  To that extent, the appeal is allowed.


ORDER

A 70 percent disability rating is awarded for service-connected PTSD for the period between July 5, 1990 and July 1, 1994, subject to the laws and regulations governing the disbursement of VA compensation.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

